       Case 1:21-cv-00266 ECF No. 1, PageID.1 Filed 03/23/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                        ______________________________

 EDGAR MILLER,
                                                 Case No: xx-CV-xxxxx
                            Plaintiff,

 v.                                              COMPLAINT

 UNITED STATES DEPARTMENT OF
 AGRICULTURE, RISK MANAGEMENT
 AGENCY,   and  FEDERAL  CROP
 INSURANCE CORPORATION,

                      Defendants.
______________________________________________________________________

 John D. Tallman (P32312)
 JOHN D. TALLMAN, PLC
 Attorneys for Plaintiff
 4020 East Beltline Ave. N.E. – Suite 101
 Grand Rapids, MI 49525
 (616) 361-8850
 jtallmanlaw@gmail.com
______________________________________________________________________

   This case is related to Farmers Mut. Hail Ins. Co. of Iowa v. Miller (Miller I), 366 F.
  Supp. 3d 974 (W.D. Mich. 2018) (1:17-cv-00758 PageID.403) and Farmers Mut. Hail
 Ins. Co. of Iowa v. Miller (Miller II), Case No. 1:19-cv-1005, assigned to Judge Jonker.

                                         COMPLAINT

      Plaintiff, Edgar Miller, by and through his attorney, John D. Tallman, for his

Complaint, states as follows:

      1.     Plaintiff requests judicial review of final agency action under the

Administrative Procedure Act (“APA”), 5 U.S.C. § 701, et seq. Plaintiff also requests

declaratory and injunctive relief from an administrative determination issued by Federal

Crop Insurance Corporation (“FCIC”) and Risk Management Agency (“RMA”).                The



                                             1
       Case 1:21-cv-00266 ECF No. 1, PageID.2 Filed 03/23/21 Page 2 of 9




administrative determination that is the subject of this action is a Final Agency

Determination (“FAD”), purporting to interpret the Common Crop Insurance Policy,

namely FAD-287. Exhibit A.

       2.     Because FAD-287 is inconsistent with and unsupported by law, Defendants’

action in issuing it was arbitrary, capricious, an abuse of discretion, and not in accordance

with law; was in excess of statutory jurisdiction, authority, or limitations; and was without

observance of procedure required by law.

       3.     Plaintiff seeks a declaratory judgment that the adverse determination issued

by Defendants was arbitrary, capricious, an abuse of discretion, and not in accordance

with law; was in excess of statutory jurisdiction, authority, or limitations; and was without

observance of procedure required by law. Plaintiff further seeks an order directing that

the adverse determination of FCIC and RMA be set aside pursuant to the judicial review

provisions of the APA, 5 U.S.C. § 701, et seq.; that Defendants be enjoined to issue an

FAD that is consistent with law; and that Defendants be enjoined from taking any action

inconsistent with the judgment of this Court.

                                         PARTIES

       4.     Plaintiff Edgar Miller is a resident of St. Joseph County, Michigan who

conducts farming operations in Michigan and Indiana.

       5.     Defendant United States Department of Agriculture (“USDA”) is an

executive department of the United States government and is the parent agency of

Defendant RMA, a United States agency, which in turn administers Defendant FCIC, a

wholly United-States-government-owned corporation created under the Federal Crop

Insurance Act, 7 U.S.C. § 1501, et seq.



                                             2
       Case 1:21-cv-00266 ECF No. 1, PageID.3 Filed 03/23/21 Page 3 of 9




                             JURISDICTION AND VENUE

      6.     This Court has jurisdiction under 28 U.S.C. § 1331 (federal question); the

Declaratory Judgment Act, 28 U.S.C. § 2201; and 28 U.S.C. § 2202 (injunctive relief).

      7.     This case involves a federal question as a result of actions taken in

contradiction of the Federal Crop Insurance Act, 7 U.S.C. § 1501, et seq.; and the APA,

5 U.S.C. § 706.

      8.     Venue is proper in this Court pursuant to 28 U.S.C § 1391(b) & (e) and

7 U.S.C. § 1506(d).

                              GENERAL ALLEGATIONS

      9.     Plaintiff Edgar Miller grows corn and soybeans on his farms in Michigan and

Indiana. For a number of years, Miller insured his corn and soybean crops with Farmers

Mutual Hail Insurance Company of Iowa (“Farmers Mutual”) pursuant to the terms of the

Common Crop Insurance Policy (“CCIP”). Exhibit B, Common Crop Insurance Policy.

The CCIP is issued under the authority of the FCIA and is published at 7 C.F.R. § 457.8.

      10.    Miller was paid indemnities by Farmers Mutual due to losses of insured corn

and soybeans during crop years 2012 and 2013. Although Miller suffered corn and

soybean losses during crop year 2014, Farmers Mutual refused to pay the required

indemnity. Miller timely initiated arbitration pursuant to section 20 of the CCIP. The

parties agreed to arbitrate Miller’s claims only. After Miller filed a Statement of Claim,

Farmers Mutual answered by denying liability for crop year 2014, and by asserting a

counterclaim, alleging that Miller owed Farmers Mutual a reimbursement for indemnities

paid for crop years 2012 and 2013.




                                            3
       Case 1:21-cv-00266 ECF No. 1, PageID.4 Filed 03/23/21 Page 4 of 9




       11.    Farmers Mutual claimed a right to review of and to reimbursement for

Miller’s 2012 and 2013 indemnity payments.

       12.    An arbitration hearing was held August 3 and 4, 2016. The arbitrator

entered an award for Farmers Mutual on September 16, 2016 in the amount of $36,980

for crop year 2012, $145,872 for crop year 2013, and $53,437.06 for crop year 2014, plus

interest and fees.

       13.    The CCIP expressly prohibits an arbitrator from engaging in policy or

procedure interpretation.    Under the CCIP, only the FCIC may interpret policy or

procedure. See CCIP, § 20(a)(1)(ii).

       14.    The Federal District Court reviewed the arbitration award in accordance with

section 20(c) of the CCIP. The Court found that the arbitrator improperly engaged in

policy interpretation and nullified the award pursuant to section 20(a)(1)(ii) of the CCIP.

Farmers Mut. Hail Ins. Co. v. Miller (Miller I), 366 F. Supp. 3d 974 (W.D. Mich. 2018)

(1:17-cv-00758 PageID.403).

       15.    In doing so, the Court stated, “For these reasons, the Court concludes that

a policy or procedure interpretation is necessary and that the Arbitration Award is nullified

in its entirety under Section 20, pending a policy interpretation by the FCIC.” Miller I, 366

F. Supp. 3d, at 979 (1:17-cv-00758 PageID.411).

       16.    The policy interpretation in question related to whether the CCIP allows an

Approved Insurance Provider (“AIP”), such as Farmers Mutual, to unilaterally and

retroactively redetermine paid claims from past crop years. The express terms of the

CCIP limit reimbursement of indemnity payments from prior years to cases involving

overpayments based on knowing misrepresentation. As the Federal District Court stated,



                                             4
       Case 1:21-cv-00266 ECF No. 1, PageID.5 Filed 03/23/21 Page 5 of 9




“The Policy provisions that actually address making and payout of claims in the first

instance appear to contemplate finality.” See Miller I, 336 F. Supp. 2d, at 978.

       17.    Farmers Mutual claimed that it was able to revisit claims from prior crop

years based on section 21 of the CCIP. Miller I, 336 F. Supp. 2d, at 978. However, that

section only allows such retroactive redetermination where there is evidence of knowing

misrepresentation by an insured. Id. at 979. As stated by the Court,

              There is nothing in the policy language that expressly permits
              a redetermination of previously settled crop years…

              The fairest and most natural way to read Sections 14 and 21
              together is to conclude that once a claim for any particular
              crop year is settled by payment under Section 14, it remains
              settled, unless FMH or FCIC make out a case of knowing
              misrepresentation under Section 21.

Id.

       18.    Federal regulations prescribe the process for requesting and obtaining a

policy interpretation by the FCIC. See 7 C.F.R. § 400.765, et seq.

       19.    The federal government was shut down from December 22, 2018 through

January 25, 2019.

       20.    On December 27, 2018, Farmers Mutual submitted a request for an FAD to

RMA via email.

       21.    On February 14, 2019, Miller submitted a counter-request for an FAD to

RMA via email.

       22.    On April 18, 2019, RMA emailed the resultant FAD to Plaintiff’s counsel.

The letter attached to the email was dated April 8, 2019. The attachment to the email was

titled, “FAD- 287,” though the FAD was labeled “FAD-C-19.” Id.




                                            5
       Case 1:21-cv-00266 ECF No. 1, PageID.6 Filed 03/23/21 Page 6 of 9




       23.    The FAD which was emailed April 8, 2019 responded only to Farmers

Mutual’s request for an FAD, without taking Miller’s counter-request into account. Id.

       24.    RMA claimed to have not received Miller’s February 14, 2019 request.

       25.    Plaintiff’s counsel resubmitted the request by forwarding the February 14,

2019 email to RMA on May 10, 2019.

       26.    RMA rejected Miller’s counter-request because it did not comply with newly

implemented requirements for such requests. The new requirements were instituted by

a revision to 7 C.F.R. § 400.767, which went into effect on January 28, 2019.

       27.    On July 12, 2019, Miller resubmitted his counter-request for interpretation

as requested by RMA in its June 13, 2019 email. Miller requested that RMA revise and

reissue the FAD after taking Miller’s counter-request into account.

       28.    On July 25, 2019, RMA again rejected Miller’s request.

       29.    On August 8, 2019, Miller again resubmitted his counter-request for

interpretation. Exhibit C.

       30.    In order to address the question of policy interpretation identified by the

Court (see Miller I, 366 F. Supp. 3d, at 979), Miller explicitly requested that RMA specify

which policy provisions authorize an Approved Insurance Provider (“AIP”) to retroactively

redetermine paid claims:

              The question is not just whether section 21 of the [CCIP] is
              the only provision that allows for claim readjustment. . . .
              Rather, the FCIC is asked to identify which policy provisions,
              if any, allow for such claim readjustment.

Exhibit C, 2 (emphasis in original).

       Miller’s request concluded with the following:

              To reiterate, the second requestor has located no policy
              provision that allows for readjustment of a previously settled
                                            6
        Case 1:21-cv-00266 ECF No. 1, PageID.7 Filed 03/23/21 Page 7 of 9




               claim other than in situations involving non-compliance with
               record provision and retention provisions, or involving
               knowing misreporting of information. If other provisions exist
               giving the AIP broader authority, what are they specifically?
               Without this information, any resultant FAD would be a mere
               reiteration of FAD-106.

                      The FCIC is asked to answer the issue presented,
               “No.” However, if the FCIC answers the issue, “Yes,” a
               request is made for a reference to the specific policy
               provisions which support this position.

Id. at 5-6.

       31.     On October 16, 2019, RMA revised FAD-287 and reissued it. Exhibit A.

       32.     FAD-287 states, in pertinent part,

               FCIC does not agree with [Miller] that only non-compliance by
               an insured can result in an AIP being able to reclaim alleged
               overpayments. The AIP has a duty to correct claims. As stated
               in FAD-281, the Federal crop insurance program uses
               taxpayer dollars and FCIC and AIPs have a duty to ensure
               those taxpayer dollars are paid in accordance with policy and
               procedures. If the AIP discovers a claim was not adjusted
               according to loss adjustment procedures established or
               approved by FCIC the AIP is required to correct the claim.
               This obligation has been confirmed by the courts in Old
               Republic Insurance Company v. FCIC, 947 F.2d 269 (7th
               Circuit 1991).

Id.

       33.     Defendants ignored Miller’s (and, indirectly, the Court’s) request for specific

provisions authorizing redetermination of paid claims.

       34.     Additionally, the “Old Republic Insurance” case cited by Defendants was

decided prior to the 2000 overhaul of the federal crop insurance program, and addressed

reinsurance payments from FCIC itself; not the authority of AIPs to retroactively readjust

paid claims.




                                              7
       Case 1:21-cv-00266 ECF No. 1, PageID.8 Filed 03/23/21 Page 8 of 9




       35.    Farmers Mutual relied on FAD-287 in filing a Renewed Petition to Confirm

Arbitration Award on November 26, 2019 (Miller II, ECF No. 1, 1:19-cv-01005 PageID.1),

which was granted by the court on September 9, 2020 (Miller II, Order Confirming

Arbitration Award, ECF No.24, 1:19-cv-01005 PageID.193).

       36.    Mr. Miller filed an appeal from the Court’s Order of September 9, 2020;

which is pending in the Sixth Circuit Court of Appeals. See Miller II, Notice of Appeal, ECF

No. 26, October 1, 2020, 1:19-cv-01005 PageID.198.

       37.    Miller has exhausted administrative procedures. FADs are by law generally

applicable to all participants in the crop insurance program. 7 C.F.R. § 400.766(b)(2). As

such, FADs are not appealable to the National Appeals Division (“NAD”) of the USDA. 7

C.F.R. § 400.766(b)(5).      In compliance with 7 C.F.R. § 400.766(b)(5), Miller has

requested and obtained an Administrative Final Determination from the director of the

NAD. Exhibit D.

                              COUNT I – APA VIOLATION

       38.    Plaintiff hereby incorporates all preceding allegations.

       39.    Under the terms of the CCIP, an AIP does not have any right to revisit

previously adjusted and paid claims except in cases of knowing misrepresentation.

       40.    In FAD-287, Defendants purport to interpret the CCIP, but instead read into

the policy a new contractual right where none existed before.

       41.    Defendants’ action in interpreting the CCIP as containing a right to revisit

previously adjusted and paid claims in the absence of knowing misrepresentation was

arbitrary, capricious, an abuse of discretion, and not in accordance with law; was in




                                             8
       Case 1:21-cv-00266 ECF No. 1, PageID.9 Filed 03/23/21 Page 9 of 9




excess of statutory jurisdiction, authority, or limitations; and was without observance of

procedure required by law.

      WHEREFORE, Plaintiff requests that the Court declare that Defendants violated

the APA on October 16, 2019 when issuing FAD-287, set aside FAD-287, enjoin

Defendants from interpreting the CCIP inconsistent with the Court’s opinion, and order

such other relief as the Court deems appropriate.




                                         JOHN D. TALLMAN, PLC
                                         Attorneys for Plaintiff



Dated: March 23, 2021                    BY: /s/ John D. Tallman               .
                                                John D. Tallman (P32312)
                                                jtallmanlaw@gmail.com

                                         BUSINESS ADDRESS & TELEPHONE:
                                              4020 East Beltline Avenue N.E. – Suite 101
                                              Grand Rapids, MI 49525
                                              (616) 361-8850




                                            9
